Citation Nr: 1317247	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the groin.

2.  Entitlement to service connection for onychomycosis of the feet.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a residual left knee scar.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2013; a transcript of that hearing is associated with the claims file.

The issues of service connection for onychomycosis of the feet and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic skin disorder of the groin that had its clinical onset in service or is otherwise related to active duty.  

2.  The Veteran does not have a chronic left knee disability that had its clinical onset in service (including combat service) or is otherwise related to active duty.  

3.  The Veteran does not have a left knee scar that had its clinical onset in service (including combat service) or is otherwise related to active duty.  

4.  Prostatic hypertrophy did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

1.  A chronic skin disorder of the groin was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  A chronic left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

3.  A left knee scar was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

4.  Prostatic hypertrophy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January 2007 and April 2007 that provided information as to what evidence was required to substantiate the claims of service connection for a skin disorder of the groin, left knee disorder and residual scar of the left knee, and prostatic hypertrophy, as well as of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify with regard to the issues decided herein.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Board notes that the Veteran has attested that he was exposed to Agent Orange and other herbicides as a result of his service in Vietnam.  The Board concedes that the Veteran has been presumed exposed to herbicides as a result of his service in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2012).  

In light of this exposure, the Board notes that the following enumerated diseases are shown to be presumptively caused by Agent Orange and other herbicide exposure: AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities.  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of any other disabilities.  See Notice, 75 Fed. Reg. 32540, 32544 (2010).

Service Connection for Skin Condition of the Groin

On appeal, the Veteran has asserted that he has a skin condition of his groin which began during military service and has been present since that time.  He reports that was treated for a skin rash during military service with Benosyl.  The Veteran additionally testified that he currently has a skin rash of his groin year-round but does not seek any treatment for that condition except for self-medication by over-the-counter topical cream.  

A November 1970 service treatment record demonstrates treatment for a skin rash of the Veteran's groin and both legs.  He received medication and was returned to duty.  His separation examination in March 1971 was normal with respect to his skin, without any notation of any skin rash or disorder of the groin or otherwise at that time.

The Veteran testified that he has not had any treatment for his groin rash, but rather self-medicates that condition.  He noted that there is some skin discoloration and that he has to apply cream to get rid of the itch.  He noted that he had it year-round, but that it gets worse in the summer time when he sweats.  The Veteran's other statements of record are substantially similar to his testimony, generally noting that he has had a skin rash of the groin chronically since service.

There are no reports of treatment, complaints, findings of a skin disorder of his groin in the post service clinical records.

The Veteran underwent a VA examination of his skin condition in February 2012.  The examiner noted that the Veteran was diagnosed with tinea cruris in September 1970.  The examiner noted that the Veteran reported having a groin rash in service and noted the service treatment records confirmed that in at least two 1970's records.  She additionally noted that the Veteran was taking oral Lamisil tablets "for his toenail fungus helping the groin rash."  The Veteran also reported applying 1 percent hydrocortisone topical cream for itching.  The examiner noted that Veteran's toenail fungus was treated with Lamisil; no medications were noted as being provided for the Veteran's claimed groin rash.

On examination, the examiner noted that the Veteran had zero percent of his body area affected by a skin disorder.  Based on her examination, she noted that the Veteran had a rash compatible with tinea cruris in service, but was without any rash on examination.  She noted that despite the Veteran's report of frequent recurrent rashes during the summertime, a rash was not present and therefore the assessment of a zero percent skin involvement.  She further noted that there was no VA documentation of a groin rash or treatment.  On the basis of these findings, she opined that the Veteran's claimed condition was less likely than not related to his military service because the Veteran did not have a rash on discharge or on subsequent physical examination.  She again noted that the Veteran did not have a groin rash present during her examination.  She also noted that a digital color photo was not taken at that time since he did not have a rash in his groin.

Based on the foregoing, the Board finds that there a claim of service connection for a skin disorder of the groin must be denied.  The Board notes that there is no current diagnosis of a skin disorder of the groin.

The Veteran has not sought treatment for any skin disorder, though he states that he self-medicates a rash that is there year-round.  The Board acknowledges that the Veteran is competent to report symptomatology, including the presence of a rash and itchiness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board finds that there is no current diagnosis of any skin disorder of the groin area at this time.  The objective evidence in this case, including the lack of any noted complaints or treatment throughout the appeal period; the February 2012 examiner's professional examination yielded no objective findings of any skin condition of the groin.  

The Veteran cannot provide a diagnosis of a skin disorder, particularly a fungal infection such as tinea cruris, in this case since such requires medical knowledge on which to base a diagnosis on.  See Id.; cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, while it is possible that the Veteran gets a rash in his groin, the Veteran is not competent to state that he has a fungal infection, nor is he capable of stating that such a rash is a chronic disability.

The Veteran has attested that he has a year-round rash that is persistent, with flare-ups during the summertime.  Though the examiner did not see the Veteran during the summer, if the skin disorder was truly persistent, the examiner should have been able to identify it during the work-up.  The examiner did not note any skin abnormality during the Veteran's examination.  

While the Board acknowledges the Veteran's lay evidence and statements that he self-medicates his condition, he also stated that the skin condition was always present year-round and the medical professional was unable to diagnose any skin disorder on examination.  Thus, if such condition is present year-round, as the Veteran attested, the examiner should have been able to examine and diagnose that condition if such existed; the examiner's opinion was clear that there was no skin rash or any other skin disorder of the groin demonstrated on examination in February 2012.  The Veteran's own assessment of his skin disorder is not convincing.  

Consequently, the Board finds that the examiner's examination and opinion is more probative than the Veteran's lay observations with regards to whether he has a skin disorder in this case.  The Board finds that the lack of any objective evidence in this case outweighs the probative value of the Veteran's unconvincing lay evidence regarding the presence of a skin disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the entire record may be more probative than an opinion based on reported history).

In light of this finding, the Board must find that there is no evidence of a current diagnosis with respect to a claimed skin disorder of the groin area of record at this time.  Accordingly, the Board must deny service connection for a skin disorder of the groin area on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Left Knee Disorder and Left Knee Scar

On appeal, the Veteran testified that his left knee injured by shrapnel during his period of service in Vietnam; he stated that he was hit by shrapnel, had it removed by a corpsman who cleaned and bandaged the wound and then he was sent to the rear, where it was again cleaned and dressed.  The Veteran additionally complained of current left knee pain and instability, to include buckling of that joint.  He stated that he did not have any treatment for his left knee disorder or scar with VA or otherwise after service.  

The Board notes that the Veteran's service treatment records reveal treatment for a left leg abrasion in January 1971.  In March 1971, the Veteran's separation examination did not reflect any left knee disorder or leg knee scar; that examination, however, specifically noted numerous marks, scars and tattoos at that time and none of them correspond with a residual left leg/knee scar.

Review of the claims file demonstrates that the Veteran has not sought treatment for any left knee disorder or any residual left knee scars.  

The Veteran underwent a left knee VA examination in May 2012.  In that examination, the examiner noted that there were two scars on the Veteran's left knee; the first one was on the medial, inner aspect of his knee which was 2 cm in length.  The second, anterior scar was 4 cm in length.  The Veteran reported having a foreign object removed in Vietnam, from his knee.  The examiner stated that in his opinion the scars present were not likely caused by the Veteran's in-service injury since the scars looked to the eye to be more recent and much less than 40 years old.  The examiner additionally noted that the Veteran was treated for an abrasion of the left leg in service.

With respect to the left knee disorder, the examiner noted that he reviewed the claims file.  The Veteran reported having combat service in the Republic of Vietnam, and that during that time he came under fire and had a grenade launched at him.  He noted that his Lieutenant took shrapnel in his arm and that he took shrapnel to his left knee with entrance and exit wounds.  The abrasions were cleaned and wrapped in bandages and he was sent to the rear where the shrapnel was pulled out.  He noted the left leg abrasion noted in the service treatment records.  The Veteran reported that he was not treated after service for his claimed knee disorder, though he has knee pain associated with weather changes.  

On examination, the Veteran's left knee had 140 or greater degrees of flexion with extension to 0 degrees and no evidence of painful motion.  The examiner noted that the Veteran did not have any functional loss or impairment of the knee or lower leg.  The examiner additionally performed three stability tests, including Lachman's medial-lateral stability and posterior drawer tests, which were all shown to be normal at that time.  The examiner additionally noted that there was no evidence or history of recurrent patellar subluxation or dislocation shown on examination.  The examiner additionally noted that imaging studies were obtained of the left knee and that those images did not document any degenerative or traumatic arthritis.  The examiner again noted the two scars of the left knee.  The examiner concluded that the claimed left knee condition was not present, though there were two scars of the left knee joint.  There was a small scar at the inner left knee and a second, larger scar that appears to be more anterior.  There was no sensory deficit at the adjacent skin.

In an August 2012 statement, the Veteran stated that he injured his leg in January 1971, but could not understand how the exit and VA examiners missed the 1 inch scar on his left knee; it was not new and he had it in 1971.  He stated that the two scars that the examiner examined were not related to his left knee injury, but were done by his dogs.  

Based on the foregoing evidence, the Board finds that service connection for a left knee disorder and a left knee scar are not warranted.

The Veteran reportedly was hit by shrapnel in combat and that he was treated for an abrasion of his left leg secondary to that shrapnel injury as a part of his combat service in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, he has an in-service injury in this case.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

It is noted that the United States Court of Appeals for Veterans Claims (Court) has clarified that the term 'service connection' is used in section 1154(b) to refer to proof of incurrence or aggravation, rather than to the legal standard for entitlement to payments for disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).  The Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  The Court, in addressing section 1154(b), explained that the provision of this section "does not provide a substitute for medical nexus evidence, but rather serve only to reduce the evidentiary burden for combat veterans with respect to . . . the submission of evidence of incurrence or aggravation of an injury or disease in service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) (citations omitted).  

There is no diagnosis of any left knee disorder or any residual left knee scar associated with the Veteran's in-service shrapnel injury.  The Board specifically notes that the March 1971 separation examination does not demonstrate any left knee disorder at that time and his left knee was normal; that examination lists several identifying marks, scars and tattoos, but does not note any residual scar of the left knee due to his abrasion and shrapnel injury at that time.  Likewise, the Veteran's VA treatment records are silent for any left knee disorder or residual scar; the Veteran has additionally stated several places in the record that he has never sought treatment for his left knee after service, either for a disorder or for his scar.

The Veteran has competently stated that he has pain and subjective feelings of instability of his left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

While the Veteran is competent to describe knee symptoms, he is not competent to diagnose any underlying left knee disorder that such symptoms may represent; additionally, pain and subjective feelings of instability cannot be considered a disability for purposes of service connection without an underlying malady.  See Id.; see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

The Veteran underwent a VA examination of his left knee and leg in May 2012.  The examiner, after examining the claims file and the Veteran and particularly after performing instability testing with regards to the left knee, concluded that the Veteran did not have a left knee disorder present.  

The Board finds this evidence to be extremely probative in this case with regards to whether the Veteran currently has a left knee disorder which can be the subject of service connection.  The examiner's conclusion was decidedly that a left knee disorder was not present.  While the Veteran may adamantly believe that he has a left knee disorder, due to subjective feelings of pain and instability, the Board must find that there is no competent evidence of record demonstrating a left knee disorder in this case, or an underlying malady for which the noted subjective symptoms can be attributed to.  

Accordingly, the Board must deny service connection for a left knee disorder on the basis that there is no current diagnosis on which service connection can be predicated in this case.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

Turning to the claimed residual left knee scar, the Board notes that the Veteran is competent to state that he has a left knee scar.  See Jandreau, supra.  The VA examiner, however, noted the presence of two scars on examination, one medial and one anterior.  He stated that those two scars were not related to the Veteran's in-service injury-even after noting the abrasion-as such scars were judged as being more recent than 40 years ago.  In fact, the Veteran tacitly admits in his August 2012 statement that the 2 noted scars were not caused by the shrapnel injury in service, but rather by his dogs.

Instead, the Veteran avers that there is a third scar which has been missed by the separation examiner in 1971 and by the VA examiner in May 2012, which is 1 inch in length and was caused by the shrapnel injury.  

The Board finds these statements that there is a third scar to be not credible.  First, the examiner specifically examined the Veteran and noted only two left knee scars.  The Board finds the examiner's findings with regards to all scars found to be credible and highly probative.  Second, if the Veteran knew during the examination that the examiner was examining the wrong scar, he had every opportunity to correct the examiner at that time; he did not.  It is only after the examination that the Veteran asserts that the "wrong scar" was examined.  The Board does not find this assertion to be credible.  There is no evidence in the record that there is some as-of-yet unidentified third scar on the Veteran's left knee/leg that has been missed.  

The credible evidence of record documents that there are two scars of the Veteran's left knee, which are more recently received than 40 years ago, and which were probably the result of the Veteran's dogs, as noted in the August 2012 correspondence from the Veteran.  

There is no convincing evidence of a third scar on his left knee in this case which is the result of an in-service shrapnel wound.  The evidence in this case documents that there was no residual scar in 1971 on separation from service, there was no treatment since discharge for any residual left knee scar, and there were two scars noted on the Veteran's left knee in May 2012, which the Veteran admitted were caused by his dogs and not by the shrapnel injury in service.  In light of these facts and the Board's finding that the Veteran is not credible with respect to the presence of some as-of-yet unidentified third scar of the left knee, the Board must also deny service connection for the claimed left knee scar at this time.  See 38 C.F.R. §§ 3.102, 3.303; Brammer, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Prostatic Hypertrophy

On appeal, the Veteran has averred that his prostatic hypertrophy is the result of his herbicide exposure during military service.

Review of the Veteran's service treatment records does not document any prostate problems during military service; the Veteran's abdomen and viscera; anus and rectum, including prostate; endocrine; and, genitourinary systems were all noted as normal in April 1969 on entrance into service and on the March 1971 separation examination.  

The Veteran's VA treatment records, which begin several years after military service, document elevated PSA levels, an enlarged prostate and a diagnosis of prostatic hypertrophy with treatment for that condition with medication.  Thus, the first element of service connection has been met in this case.

The Board cannot award service connection in this case on a direct basis, given the noted findings in the service treatment records of no prostatic problems during military service.  However, the Board does concede that the Veteran is presumed exposed to Agent Orange and other herbicides as a result of his combat service in the Republic of Vietnam, as noted above.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board is cognizant of the Veteran's contentions that his herbicide exposure caused his prostatic hypertrophy; however, the Veteran is not a medical professional and he is not competent to opine as to any causal relationship between his prostatic hypertrophy and his herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board finds that service connection cannot be awarded for prostatic hypertrophy in this case as there is no competent evidence of record which documents a causal relationship between herbicide exposure and prostatic hypertrophy.  The Board specifically notes the VA findings based on NAS' studies, document that prostate cancer, but no other prostate condition, is caused by exposure to herbicides.  See 75 Fed. Reg. 81332 (December 27, 2010).  There is no competent evidence of record which documents a possibility of a relationship between prostatic hypertrophy and herbicide exposure.

The Board is cognizant that the Veteran was not afforded a VA examination of his prostatic hypertrophy in this case.  However, the Board finds that the low threshold under McLendon has not been met in this case with regards to the necessity of obtaining a medical opinion for the Veteran's claimed prostatic hypertrophy.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the second factor, there is no showing of an event in service other than exposure to herbicides, which has not been implicated as a cause of prostatic hypertrophy.  With regard to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for prostatic hypertrophy or other prostate problems.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to prostatic hypertrophy until several years following separation.  

Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  While the Veteran has contended such is based on his conceded herbicide exposure, the Board has found him not competent to opine on that matter.  In contrast, the competent medical findings from NAS' studies do not reflect a suggestion of a causal relationship between prostatic hypertrophy or other prostate conditions-with the exception of prostate cancer-and herbicide exposure has not been established.  There is no other medical evidence of record which controverts the noted NAS studies and VA's findings with regards to prostatic hypertrophy.  

Additionally, there is no evidence of continuity of symptomatology with regard to this case, as the Veteran has not asserted any initial manifestations which began in service, or otherwise pointed to prostate problems during military service from which continuity would flow.  Even if such continuity existed, however, it does not appear that continuity of symptomatology would be a factor for consideration in this case given that prostatic hypertrophy is not a listed chronic disease as recognized by VA.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.  Thus, the Board has fulfilled its duty to assist with regard to the Veteran's prostatic hypertrophy claim in this case.

In short, while the Veteran has been diagnosed with prostatic hypertrophy and VA has conceded exposure to herbicides in service, there is no indication that his prostatic hypertrophy began in service or for many years thereafter, or evidence suggesting a causal connection between herbicide exposure and prostatic hypertrophy.  In light of these findings, the Board must deny service connection for prostatic hypertrophy.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a skin disorder of the groin is denied.

Service connection for a left knee disorder is denied.

Service connection for a residual left knee scar is denied.

Service connection for prostatic hypertrophy is denied.


REMAND

Regarding onychomycosis of the feet, the Board notes that the Veteran's VA treatment records document diagnosis and treatment for onychomycosis.  The Veteran's service treatment records, however, are silent for any treatment for that condition in service.  Notwithstanding that lack of in-service treatment, the Veteran has asserted in his hearing that such condition began during military service and is the result of walking through swamps, rice paddies, and other water exposure during his service in the Republic of Vietnam.  The Board finds that such water exposure is of the type, place and circumstance consistent with the Veteran's combat service in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(a), (b).  No VA examination has been afforded to the Veteran for that condition; accordingly, a remand is necessary in order to obtain such an examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Also, with respect to the hypertension claim, the Veteran testified during his hearing that his hypertension first manifested itself within 3 months of discharge from service and that he was treated by a private physician.  The Board finds that a remand is necessary in order to obtain any private treatment records which the Veteran may have had since discharge from service which are not already of record.  Additionally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Veteran averred on appeal that his hypertension is the result of his conceded presumed exposure to herbicides during combat service in the Republic of Vietnam; he has stated that there are medical studies which document a connection between hypertension and herbicide exposure.  

The Board notes that in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document makes clear that there are some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association."  In light of this, the Board notes that the low threshold under McLendon has been reached in this case, triggering VA's duty to obtain a medical examination and opinion with regard the Veteran's hypertension.  Accordingly, a remand is necessary in order to obtain that examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the El Paso VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2013 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any onychomycosis of the feet.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all bilateral foot fungus disorders found, including onychomycosis of the feet.  

For any identified bilateral foot fungus disorder found, to include onychomycosis of the feet, the examiner should opine as to whether such disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by his military service, to include water exposure, such as walking through swamps, rice paddies, etc. during his period in Republic of Vietnam.  All opinions must be accompanied by an explanation.  

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hypertensive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state hypertensive disorders found, including hypertension.  The examiner should then opine as to whether such disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by his military service, to include exposure to herbicides while in the Republic of Vietnam.  

The examiner should additionally discuss whether any noted blood pressure readings during military service or within one year of separation from service demonstrate initial onset of his claimed hypertension, and if so, whether such has been chronic and continuous from that time.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and onychomycosis of the feet.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


